IN THE SUPREME COURT OF MISSISSIPPI

                               NO. 2012-CT-00597-SCT

EXSO CHANDLER a/k/a EXO CHANDLER, JR.

v.

MISSISSIPPI DEPARTMENT OF CORRECTIONS
AND MISSISSIPPI PAROLE BOARD

                            ON WRIT OF CERTIORARI

DATE OF JUDGMENT:                        03/15/2012
TRIAL JUDGE:                             HON. BETTY W. SANDERS
TRIAL COURT ATTORNEYS:                   EXSO CHANDLER (PRO SE)
                                         R. STEWART SMITH, JR.
                                         JIM NORRIS
COURT FROM WHICH APPEALED:               SUNFLOWER COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                  EXSO CHANDLER (PRO SE)
ATTORNEY FOR APPELLEE:                   OFFICE OF THE ATTORNEY GENERAL
                                         BY: ANTHONY L. SCHMIDT, JR.
NATURE OF THE CASE:                      CIVIL - STATE BOARDS AND AGENCIES
DISPOSITION:                             THE JUDGMENT OF THE COURT OF
                                         APPEALS IS REVERSED AND THE
                                         JUDGMENT OF THE SUNFLOWER
                                         COUNTY CIRCUIT COURT IS VACATED -
                                         03/06/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

      EN BANC.

      DICKINSON, PRESIDING JUSTICE, FOR THE COURT:

¶1.   Exso Chandler pleaded guilty to selling cocaine. He later filed a motion in the

Sunflower County Circuit Court, challenging the denial of his parole. The Sunflower County

Circuit Court deemed Chandler ineligible for parole, which the Court of Appeals affirmed.

But, because Scott County – where Chandler pleaded guilty and received his sentence – had
exclusive, original jurisdiction to hear and determine his petition for post-conviction relief,

we vacate the order and reverse the decision of the Court of Appeals without prejudice to

Chandler’s right to file his motion in the proper court.

¶2. THE JUDGMENT OF THE COURT OF APPEALS IS REVERSED AND THE
JUDGMENT OF THE SUNFLOWER COUNTY CIRCUIT COURT IS VACATED.

     WALLER, C.J., RANDOLPH, P.J., LAMAR, KITCHENS, CHANDLER,
PIERCE, KING AND COLEMAN, JJ., CONCUR.




                                              2